 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
X DATE FILED: / IE
LYNDA T, STEWART ; =
Plaintiff,
-against- ORDER

18 CV 12297 (LTS) (KNF)
FASHION INSTITUTE OF TECHNOLOGY,

Defendant.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A telephone conference shall be held in the above captioned action on February 5, 2020, at

10:00 a.m. All counsel are directed to call (888) 557-8511 and, thereafter, enter access code

4862532,
Dated: New York, New York SO ORDERED:
January 28, 2020 - © fe

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
